Citation Nr: 0322305	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-39 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 
1991 to June 1991, including service in Southwest Asia.  He 
also was a member of the Puerto Rico National Guard for one-
and-a-half years before active service and for several years 
after his separation from active duty.  This case originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a December 1992 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that, in part, denied service connection for a 
back condition.  

In February 1996, a Travel Board hearing was held before the 
undersigned, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b).  Thereafter, the Board 
remanded the case in May 1996 for additional development.  
Subsequently, in an August 2002 rating action, the RO granted 
service connection for a kidney condition; that issue is 
therefore moot.  Thus the issue currently on appeal is as 
reflected on the title page.

The Board notes that the appellant requested a personal 
hearing at the RO in a statement submitted to the RO in 
February 1998.  Since no such hearing was held before the 
case was transferred to the Board in October 2002, the Board 
sent the appellant a letter in April 2003 asking him if he 
still wanted a hearing.  He was notified in the letter that 
he would have 30 days in which to respond, otherwise the 
Board would assume he no longer desired a hearing.  The 
appellant did not respond.  The case is therefore ready for 
appellate review as there is now no outstanding request for a 
hearing.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the appellant's claim.

2.  During an April 1991 redeployment medical examination, 
the appellant reported low back pain.

3.  Less than one year after the appellant's active service, 
the appellant sought treatment for low back pain and lumbar 
paravertebral myositis was diagnosed during a VA medical 
examination conducted in April 1992.

4.  The appellant is currently diagnosed with lumbar 
myositis.

5.  Affording the appellant the benefit of the doubt, it is 
as likely as not that his currently manifested low back 
disorder had its onset in-service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the appellant, 
a low back disorder was incurred in wartime service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102 and 3.159); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board finds that service connection for a back 
disorder, currently diagnosed as lumbar myositis, is 
warranted.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.

In addition, service connection for a number of chronic 
conditions may be presumed if it is demonstrated to a 
compensable degree within one year following service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).

The appellant testified at his February 1996 Travel Board 
hearing that he did not suffer from any back problems before 
his entry into active service.  The appellant also testified 
that he first noticed a back problem after handling 55-gallon 
fuel drums while he was stationed in the Persian Gulf in 
1991.  The appellant said that he continued to experience 
back pain thereafter.  He said that he was receiving medical 
treatment at VA.  See Hearing Transcript pp. 3-12.

The evidence of record includes an affidavit from a National 
Guard member who served with the appellant in the Persian 
Gulf in 1991.  This comrade stated that the appellant had a 
drum of diesel fuel fall onto him in March 1991, and that the 
appellant was in such pain as a result that he sought medical 
treatment.  

The Board notes that, in Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1991), the United States Court of Appeals for 
Veterans Claims (Court) stated that "[a] layperson can 
certainly provide an eye-witness account of a veteran's 
visible symptoms."  In this case, there is no evidence of 
record that discredits either account of the diesel fuel drum 
incident provided by the appellant and the eyewitness.

Evidence of the pre-service status of the appellant's back 
may be found in his city of Ponce employment records that 
include the results of employment physicals conducted in June 
1984, and July 1987.  The reports of these physical 
examinations do not reveal any findings of a back or lumbar 
spine problem.

Review of the service medical records indicates that the 
appellant underwent medical examination in December 1988; his 
spine and musculoskeletal system were noted to be normal.  In 
April 1991, the appellant complained of recurrent back pain 
on a report of medical history.  Neither the normal box nor 
the abnormal box was checked on the spine/musculoskeletal 
line on the associated report of medical examination.  A 
doctor's note states that it appeared that all of the 
appellant's several complaints had begun prior to deployment; 
however, there was no specific mention of the appellant's 
complaints of recurrent back pain.

Post-service, the appellant sought treatment for low back 
pain at a VA facility in January 1992.  He underwent VA 
medical examination in April 1992.  During the general 
medical examination, he reported experiencing pain in the 
left side of his low back since his return from Saudi Arabia.  
Pain was noted in the lumbar area on passive straight leg 
raising of the left leg.  During the orthopedic examination, 
the appellant gave a history of a back injury in the Persian 
Gulf and said that he had been experiencing problems and pain 
since that time.  After physical examination, the orthopedist 
rendered a diagnosis of lumbar paravertebral myositis.

The evidence of record indicates that the appellant underwent 
private and VA medical treatment, including physical therapy, 
for low back pain between 1992 and 2001.  EMG testing in May 
1992 was negative.  A May 1993 CAT scan revealed a minimal 
midline focal protrusion of the L4-L5 disc and bilateral 
spondylolysis.

The appellant most recently underwent a VA medical 
examination in December 2000.  After reviewing the claims 
file and examining the appellant, the orthopedist rendered 
diagnoses of clinical lumbar radiculopathy; lumbar myositis; 
bilateral spondylolysis; and protrusion of the L4-L5 disc.  
In a May 2001 clarification of his findings, the examiner 
stated that the clinical findings noted on the December 2000 
examination could or could not be due to service-related 
activity.

Accordingly, the Board, based on its review of all the 
relevant evidence in this matter, finds that the evidence is 
at least in equipoise as to the merits of this claim.  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Taking into consideration the facts above 
and the nature of the appellant's activities while he was in 
the Army, and giving the benefit of the doubt to the 
appellant, the Board finds that it is at least as likely as 
not that the low back disorder demonstrated by the appellant 
between January 1992 and June 2001 was related to service.  
The evidence on this issue being in equipoise, entitlement to 
service connection for a low back disorder is warranted.

There was a significant change in the law during the pendency 
of this appeal.  The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002) redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the appellant was notified of the 
information necessary to substantiate his service connection 
claim by means of the discussions in the April 2001 RO VCAA 
notice letter and the August 2002 Statement of the Case 
(SOC).  In particular, the appellant was notified that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
any private physician regarding treatment for the claimed 
disability, or to provide a properly executed release so that 
VA could request the records for him.  The appellant was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  In this case, in light of the 
Board's grant of the appellant's claim, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed for that purpose.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).   The record shows 
that the RO has secured the appellant's service medical 
records, VA medical and examination records and private 
medical records.  The appellant presented testimony at a 
Travel Board hearing at the RO.  In view of the foregoing, 
the Board finds that all reasonable efforts to secure and 
develop the evidence that is necessary for an equitable 
disposition of the matter on appeal have been made by the 
agency of original jurisdiction.  Because the claim has been 
granted, the Board finds that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to service connection for a low back disorder is 
granted.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

